FILED
                           NOT FOR PUBLICATION
                                                                           DEC 14 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                       No.    16-30128

             Plaintiff-Appellee,                D.C. No.
                                                2:15-cr-00120-JCC-15
 v.

PHUONG H. NGUYEN, AKA LJ,                       MEMORANDUM*

             Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Western District of Washington
                   John C. Coughenour, District Judge, Presiding

                          Submitted December 8, 2017**
                              Seattle, Washington

Before: HAWKINS, McKEOWN, and CHRISTEN, Circuit Judges.

      Phuong Nguyen appeals his guilty-plea conviction and 144-month sentence

imposed for conspiracy to distribute controlled substances in violation of 21 U.S.C.

§§ 841(a)(1), 841 (b)(1)(C) and felon in possession of a firearm in violation of 18


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 922(g)(1). Pursuant to Anders v. California, 386 U.S. 738 (1967), counsel

for Nguyen has filed a brief stating there are no grounds for relief, and a motion to

withdraw as counsel of record. No pro se or government brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75,

83-84 (1988), discloses no grounds for relief on direct appeal. Accordingly, we affirm

the district court’s judgment.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2